DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the nanoparticles have a tellurium-based composition which is the same as that of the matrix compound” which is an unclear limitation. Claim 1 requires that the matrix composition comprises Chemical Formula 1 or Chemical Formula 2 and requires that the nanoparticle composition comprises Chemical Formula 3. Chemical Formula 3 is different of Chemical Formula I and Chemical Formula 2. Furthermore, Chemical Formula 2 requires that C is a monovalent cation which cannot be Cu. Further clarification and appropriate correction is required.
Claim 1 further recites “wherein the copper (Cu) is contained in an amount of 1 to 5% by weight of the matrix compound and the tellurium (Te) which is a same composition as that of the matrix compound is contained in an amount of 20 to 25% by weight of the matrix compound” which is unclear. It is unclear if the copper contained in the nanoparticles is contained in an amount of 1 to 5% by weight with respect to the total weight of the matrix compound. It is unclear if the tellurium contained in the nanoparticles is contained in an amount of 20 to 25% by weight with respect to the total weight of the matrix compound. Furthermore, it is unclear what is meant by “the tellurium (Te) is the same composition as that of the matrix compound”. It is unclear how an element can have two different compositions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willigan (US 2011/0248210 A1) in view of Ryu (WO 2016/0167525 A1) mapped to Ryu (US 2018/0083176 A1) in view of Wu (High thermoelectric performance in Cu-doped Bi2Te3 with carrier-type transition).
	Regarding claims 1, 6 and 7, Willigan discloses  a thermoelectric material comprising: 
a matrix compound (42) having a composition Bi2Se2.7Te0.3 ([0069]) and 
nanoparticles (see Figs. 9 and 10, have a nanometer range) having a composition of Chemical Formula 3 dispersed in the matrix compound ([0065][0067]).
Willigan discloses Chemical Formula I and Chemical Formula II when x=0, however, does not disclose Chemical Formula I or Chemical Formula II where x>0,
<Chemical Formula 1> (AB2)x(Bi2Se 2.7 Te0.3)1-x, where A is a divalent cationic element, B is a monovalent anion element, and x satisfies 0<x≤0.4, 
<Chemical Formula 2> (CB)x(Bi2Se2.7Te0.3)1-x, where C is a monovalent cation element, B is a monovalent anion element, and x satisfies 0<x≤0.4.
Ryu discloses that the Chemical Formula I or Chemical Formula II where x>0 (Abstract, [0047]-[0051]) and further discloses that this type of host matrix has a high Seebeck coefficient and a lower thermal conductivity, as well as a layered structure ([0053]). Ryu discloses the first layer contains Te or Se and the second layer contains Bi ([0053][0054], Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the host material of Willigan with the host material of Ryu, which includes Chemical Formula I or Chemical Formula II where x>0 because Ryu discloses that this type of host matrix has a high Seebeck coefficient and a lower thermal conductivity.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
In addition, Willigan discloses that the particle phase in the matrix is less than 40% by atomic composition [0051].
Willigan does not explicitly wherein the copper (Cu) is contained in an amount of 1 to 5% by weight of the matrix compound and the tellurium (Te) which is a same composition as that of the matrix compound is contained in an amount of 20 to 25% by weight of the matrix compound.
Wu discloses that the amount of Cu and Te contained in the nanoparticle relative the matrix material effects the semiconducting type an Seebeck coefficient (See Fig. 1A and 1B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Cu and Te amounts with the composition to be within the claimed amounts because it will allow for optimization of both the semiconducting type needed and also the Seebeck coefficient based on the temperature of operation.
Regarding claims 2 and 3, modified Willigan discloses all of the claim limitations as set forth above.
In addition, Ryu discloses that A is any selected from a group A is selected from a group consisting of Cu, Ag and C is any one selected from a group consisting of Fe, Mn, Co, Cr, V, Nb  [0051].
Regarding claim 17, modified Willigan discloses all of the claim limitations as set forth above.
With regards to the limitation “wherein a crystal orientation direction and a material usage direction of the thermoelectric material are the same” is considered an intended use limitation. 
Statements reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726